Affirmed and Memorandum Opinion filed October 20, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00893-CR
                             NO. 14-14-00894-CR

                  CHARLES EDWARD BELL, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                            Harris County, Texas
                   Trial Court Cause Nos. 1412841, 1413580

                MEMORANDUM                     OPINION


      Appellant appeals two convictions for aggravated robbery with a deadly
weapon. Appellant’s appointed counsel filed a brief in each appeal which she
concludes the appeal is wholly frivolous and without merit. Each brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      Copies of counsel’s briefs were delivered to appellant. Appellant filed a pro
se response. See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991).

      We have reviewed the records, counsel’s briefs, and appellant’s response
carefully and agree each appeal is wholly frivolous and without merit. Further, we
find no reversible error in either record. We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                PER CURIAM



Panel consists of Justices Boyce, Busby, and Brown

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2